           Case 3:20-cv-00066-MPS Document 36 Filed 04/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.                                    :

v.                                                   :      3:20-cv-66 (MPS)

UNIVERSITY OF CONNECTICUT et al.                     :      APRIL 17, 2020

                   RESPONSE TO ORDER TO SHOW CAUSE AND
             WITHDRAWAL OF REQUEST FOR PRELIMINARY INJUNCTION

          In light of the change of circumstances as outlined by the Court, undersigned

counsel recognizes the potency of the concerns articulated by the Court as to mootness

vis-à-vis the preliminary injunction sought. As to that issue, the plaintiffs must concede.

          Undersigned counsel understands that there is some likelihood, however, that

the school will take administrative action after the TRO is lifted or that the school will

make determinations of some kind after the TRO is lifted. The specifics as to what this

may entail is not yet absolutely clear, and accordingly, the necessity or appropriateness

of preliminary injunctive relief as to such possible actions is similarly not clear at this

time.

          Accordingly, the plaintiffs would reserve their right to seek preliminary injunctive

relief in the future, if necessary and appropriate under the circumstances and according

to law.

                                      BY:    /s/ Mario Cerame ct30125
                                             Mario Cerame
                                             Brignole, Bush & Lewis LLC
                                             73 Wadsworth Street
                                             Hartford, Connecticut 06106
                                             T: 860.527.9973
                                             F: 860.527.5929
                                             E: mario@brignole.com
                                             attorneys@brignole.com
        Case 3:20-cv-00066-MPS Document 36 Filed 04/17/20 Page 2 of 2



                                   CERTIFICATION

The foregoing has been delivered on April 17, 2020, by email to all counsel of record by
way of the Court’s CM/ECF system.


                                  BY:   /s/ Mario Cerame ct30125
                                        Mario Cerame
